Citation Nr: 1728319	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-99 111A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a request for waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $1091.23 was timely filed.

2.  Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $1091.23.

(Issues pertaining to entitlement to higher ratings for service-connected disability of the left knee, whether new and material evidence has been received to reopen a claim for service connection for low back disability, and entitlement to service connection for low back disability as secondary to service-connected disability of the left knee are being addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1980 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Committee on Waivers and Compromises (COWC) of the VA Debt Management Center (DMC) in Fort Snelling, Minnesota.  The COWC denied the Veteran's request for waiver of recovery of an overpayment of VA compensation benefits in the amount of $1091.23 on grounds that the request was not timely filed.  See 38 C.F.R. §§ 1.963(b).  During the pendency of the appeal, the case was transferred to the jurisdiction of the VA Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This matter was previously before the Board in April 2012, when it was remanded to afford the Veteran an opportunity to appear at a Board hearing.  In May 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's present decision is limited to the matter of whether a request for waiver of recovery of the overpayment here in question was timely filed.  For the reasons set forth below, the underlying merits of the Veteran's request for waiver of recovery of the overpayment is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In June 2008, the VA DMC notified the Veteran that he was indebted to VA in the amount of $1091.23 due to overpayment of VA compensation benefits.

2.  Approximately two weeks later, in July 2008, the Veteran, through his representative, submitted a request for waiver of recovery of the overpayment to the RO in Winston-Salem, North Carolina.


CONCLUSION OF LAW

Resolving interpretive doubt in the Veteran's favor, the request for waiver of recovery of an overpayment of VA compensation benefits in the amount of $1091.23 was timely filed.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With exceptions not here applicable, a request for waiver of recovery of an overpayment of VA compensation benefits must be made within 180 days from the date VA provides the person of interest with notification of the indebtedness.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

In the present case, the record demonstrates that the VA DMC notified the Veteran in June 2008 that he was indebted to VA in the amount of $1091.23 due to overpayment of VA compensation benefits.  Approximately two weeks later, in July 2008, the Veteran, through his representative, submitted a request for waiver of recovery of the overpayment.  The representative filed the request with the RO in Winston-Salem, North Carolina, and not the DMC.  Nevertheless, resolving interpretative doubt in the Veteran's favor, the Board is persuaded that principles of equitable tolling outlined by the U.S. Supreme Court in Henderson ex rel. Henderson v. Shinseki, 131 S. Ct. 1197 (2011), can be applied so as to permit acceptance of the Veteran's request as having been timely filed.  Accordingly, to this extent, the appeal is allowed.


ORDER

The request for waiver of recovery of an overpayment of VA compensation benefits in the amount of $1091.23 was timely filed; to this extent, the appeal is granted.


REMAND

The AOJ has not yet considered the underlying merits of the Veteran's request for waiver of recovery of the overpayment here at issue.  This needs to be accomplished.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The record contains a number of submissions from the Veteran that are completely or partially illegible as scanned into VBMS.  The submissions include, but are not necessarily limited to, statements marked in VBMS as received on October 30, 2000; November 26, 2002; August 1, 2004; October 29, 2004; November 16, 2004; January 10, 2005; February 10, 2005; March 9, 2005; March 11, 2005; May 11, 2005; November 2, 2005; December 15, 2005; March 13, 2006; September 14, 2006; September 2, 2007; July 29, 2009; November 10, 2009; February 12, 2010; March 5, 2010; June 21, 2010; August 19, 2010; September 8, 2010; November 18, 2010; December 8, 2010 (one of seven documents); and August 10, 2012.  It is not entirely clear from the record whether the original submissions were likewise illegible, or whether they were improperly scanned.  This needs to be investigated.

For the reasons stated, this case is REMANDED for the following actions:

1.  Take action to ascertain whether it is possible to obtain better scans of the illegible submissions referenced above, such that they can be read.  If it is possible to obtain legible scans, arrangements should be made to have the documents scanned again.  If it is not possible, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  After completing the above, and any other development as may be indicated (to include obtaining an updated Financial Status Report from the Veteran, if necessary), the Veteran's request for waiver should be addressed on the merits, based on the entirety of the evidence.  If any part of the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


